       Case: 4:20-cv-00184-DMB-JMV Doc #: 5 Filed: 11/23/20 1 of 1 PageID #: 55




                                             UNITED STATES DISTRICT COURT
                                                 OFFICE OF THE CLERK
                                            NORTHERN DISTRICT OF MISSISSIPPI

                                                              DAVID CREWS
                                                                 CLERK



                 203 Gilmore Drive                                 911 Jackson Avenue, Suite 369
                                                                        Oxford, MS 38655
                 Amory, MS 38821                                     Telephone: (662) 234-1971

             Telephone: (662) 369-4952
                                                                     305 Main Street, Suite 329
                                                                        Post Office Box 190
                                                                      Greenville, MS 38701


November 23, 2020



Hawk Technology Systems, LLC

v.                                                               Case No. 4:20cv184-DMB-JMV

Huddle House, Inc.




        PLEASE TAKE NOTICE that the court file does not show that a summons has been served on the
following party(ies):

                                         Huddle House, Inc.



                                                                 DAVID CREWS, CLERK

                                                         By:      s/ Jennifer L. Adams
                                                                 Deputy Clerk/Case Manager
